UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): October 26, 2016 (October 25, 2016) ARLINGTON ASSET INVESTMENT CORP. (Exact name of Registrant as specified in its charter) Virginia 54-1873198 001-34374 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) (Commission File Number) 1001 Nineteenth Street North
